                                          Case 4:20-cv-07466-HSG Document 27 Filed 05/03/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL GRECCO PRODUCTIONS,                        Case No. 20-cv-07466-HSG (TSH)
                                         INC. D/B/A MICHAEL GRECCO
                                   8     PHOTOGRAPHY,
                                                                                            ORDER REQUESTING BILLING
                                   9                    Plaintiff,                          RECORDS
                                  10             v.                                         Re: Dkt. No. 21
                                  11     8 DECIMAL CAPITAL MANAGEMENT,
                                         LLC,
                                  12
Northern District of California




                                                        Defendant.
 United States District Court




                                  13

                                  14          Pending before the Court is Plaintiff Michael Grecco Productions, Inc. d/b/a Michael

                                  15   Grecco Photography, Inc.’s motion for default judgment. ECF No. 21. As part of its motion,

                                  16   Plaintiff requests $1,900 in attorney’s fees and $525 in costs. In support of its claim for attorney’s

                                  17   fees, Plaintiff submitted a declaration from its counsel, Ryan Carreon, stating that their hourly rate

                                  18   is $380 per hour and they “spent approximately 5 hours prosecuting this matter.” ECF No. 21-1.

                                  19   However, Plaintiff did not provide billing records to support this claim. As such, the undersigned

                                  20   is unable to determine whether the hours counsel spent working on the case were reasonably

                                  21   expended or were instead unnecessary, and it would therefore recommend the request for

                                  22   attorney’s fees be denied without prejudice. See Michael Grecco Prods., Inc. v. Enthusiast

                                  23   Gaming, Inc., 2020 WL 7227199, at *11 (N.D. Cal. Dec. 8, 2020) (denying request for attorneys’

                                  24   fees without prejudice where counsel submitted the total number of hours expended on the case

                                  25   but failed to provide billing records showing how many hours were spent on each task); J&J

                                  26   Sports Productions, Inc. v. Ortiz, 2014 WL 1266267, at *3 (N.D. Cal. Mar. 24, 2014) (“Absent the

                                  27   submission of detailed contemporaneous time records justifying the hours claimed to have been

                                  28   expended on this case, the Court gives little weight to the figures provided by Plaintiff.”)
                                          Case 4:20-cv-07466-HSG Document 27 Filed 05/03/21 Page 2 of 2




                                   1   (quotation omitted). Accordingly, as part of its proposed findings due by May 13, 2021, Plaintiff

                                   2   shall submit detailed billing records for the amount claimed.

                                   3          IT IS SO ORDERED.

                                   4

                                   5   Dated: May 3, 2021

                                   6

                                   7
                                                                                                   THOMAS S. HIXSON
                                   8                                                               United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
